
	
		I
		112th CONGRESS
		1st Session
		H. R. 2813
		IN THE HOUSE OF REPRESENTATIVES
		
			August 5, 2011
			Mr. Welch introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To impose tariff-rate quotas on certain casein and milk
		  protein concentrates.
	
	
		1.Short titleThis Act may be cited as the
			 Milk Import Tariff Equity
			 Act.
		2.Imposition of
			 tariff-rate quotas on certain casein and milk concentrates
			(a)Casein and
			 Casein Products
				(1)In
			 generalThe Additional U.S. notes to chapter 35 of the Harmonized
			 Tariff Schedule of the United States are amended—
					(A)by striking
			 Additional U.S. Note and inserting Additional U.S.
			 Notes;
					(B)in note 1, by
			 striking subheading 3501.10.10 and inserting subheadings
			 3501.10.05, 3501.10.15, and 3501.10.20; and
					(C)by adding at the
			 end the following new note:
						
							2. The aggregate quantity of casein,
				caseinates, milk protein concentrate, and other casein derivatives entered
				under subheadings 3501.10.15, 3501.10.65, and 3501.90.65 in any calendar year
				shall not exceed 110 percent of the average quantity of such articles imported
				into the United States during the preceding 3 calendar years, as determined by
				the Secretary of Agriculture. Articles originating in a country with which the
				United States has a free trade agreement in force shall not be permitted or
				included under this quantitative limitation and no such article shall be
				classifiable therein.
							.
					(2)Rates for
			 certain caseins, caseinates, and other derivatives and
			 gluesChapter 35 of the Harmonized Tariff Schedule of the United
			 States is amended by striking subheadings 3501.10 through 3501.90.60 and
			 inserting the following new subheadings, with the article descriptions for
			 subheadings 3501.10 and 3501.90 having the same degree of indentation as the
			 article description for subheading 3502.20.00:
					
						
							
								
									3501.10Casein:
									
									Milk protein concentrate:
									
									3501.10.05Described in general note 15 to the
						tariff schedule and entered pursuant to its provisions0.37¢/kgFree (A*, CA, CL, E, IL, J, JO, MX,
						SG)       0.2¢/kg (AU)12¢/kg
									
									3501.10.15Described in additional U.S. note 2
						to this chapter and entered according to its provisions0.37¢/kgFree (A*, CA, CL, E, IL, J, JO, SG)
						      0.2¢/kg (AU)12¢/kg
									
									3501.10.20Other$2.16/kgFree (MX)$2.81/kg
									
									Other:
									
									3501.10.55Suitable only for industrial uses
						other than the manufacture of food for humans or other animals or as
						ingredients in such foodFreeFree
									
									Other:
									
									3501.10.60Described in general note 15 to the
						tariff schedule and entered pursuant to its provisions0.37¢/kgFree (A*, CA, CL, E, IL, J, JO, MX,
						SG)       0.2¢/kg (AU)12¢/kg
									
									3501.10.65Described in additional U.S. note 2
						to this chapter and entered according to its provisions0.37¢/kgFree (A*, CA, CL, E, IL, J, JO, SG)
						      0.2¢/kg (AU)12¢/kg
									
									3501.10.70Other$2.16/kgFree (MX)$2.81/kg
									
									3501.90Other:
									
									3501.90.05Casein glues6%Free (A*, CA, CL, E, IL, J, JO, MX)
						      3% (SG)       4.5% (AU)30%
									
									Other:
									
									3501.90.30Suitable only for industrial uses
						other than the manufacture of food for humans or other animals or as
						ingredients in such food6%Free (A*, CA, CL,
						E, IL, J, JO, MX, SG)       0.2¢/kg (AU)30%
									
									Other:
									
									3501.90.55Described in general note 15 to the
						tariff schedule and entered pursuant to its provisions0.37¢/kgFree (A*, CA, CL, E, IL, J, JO, MX,
						SG)       0.2¢/kg (AU)12.1¢/kg
									
									3501.90.65Described in additional U.S. note 2
						to this chapter and entered according to its provisions0.37¢/kgFree (A*, CA, CL, E, IL, J, JO, SG)
						      0.2¢/kg (AU)12.1¢/kg
									
									3501.90.70Other$2.16/kgFree (MX)$2.81/kg
									
								
							
						.
				(b)Milk Protein
			 Concentrates
				(1)In
			 generalThe Additional U.S. notes to chapter 4 of the Harmonized
			 Tariff Schedule of the United States are amended—
					(A)in note 13, by
			 striking subheading 0404.90.10 and inserting subheadings
			 0404.90.05, 0404.90.15, and 0404.90.20; and
					(B)by adding at the
			 end the following new note:
						
							27. The aggregate quantity of milk protein
				concentrates entered under subheading 0404.90.15 in any calendar year shall not
				exceed 110 percent of the average quantity of such articles imported into the
				United States during the preceding 3 calendar years, as determined by the
				Secretary of Agriculture. Articles originating in a country with which the
				United States has a free trade agreement in force shall not be permitted or
				included under this quantitative limitation and no such article shall be
				classifiable
				therein.
							.
					(2)Rates for
			 certain milk protein concentratesChapter 4 of the Harmonized
			 Tariff Schedule of the United States is amended by striking subheadings 0404.90
			 through 0404.90.10 and inserting the following new subheadings, with the
			 article description for subheading 0404.90 having the same degree of
			 indentation as the article description for subheading 0404.10 and with the
			 article descriptions for subheadings 0404.90.05, 0404.90.15, and 0404.90.20
			 having the same degree of indentation as the article description for subheading
			 0405.20.40:
					
						
							
								
									0404.90Other:
									
									Milk protein concentrates:
									
									0404.90.05Described in general note 15 to the
						tariff schedule and entered pursuant to its provisions0.37¢/kgFree (A*, CA, CL, E, IL, J, JO, MX,
						SG) 0.2¢/kg (AU)12¢/kg
									
									0404.90.15Described in additional U.S. note
						27 to this chapter and entered pursuant to its provisions0.37¢/kgFree (A*, CA, CL, E, IL, J, JO, SG)
						      0.2¢/kg (AU)12¢/kg
									
									0404.90.20Other$1.56/kgFree (MX)$2.02/kg
									
								
							
						.
				(c)Effective
			 Date
				(1)In
			 generalThe amendments made by this section apply to—
					(A)goods entered, or
			 withdrawn from warehouse for consumption, on or after the first day of the
			 first month after the date that is 90 days after the date of the enactment of
			 this Act; or
					(B)if the President
			 notifies Congress that the international obligations of the United States
			 require the President to enter into negotiations pursuant to an existing trade
			 agreement under section 3(a)(1), goods entered, or withdrawn from warehouse for
			 consumption, on or after the first day of the first month after the date that
			 is 150 days after the date of the enactment of this Act.
					(2)Transitional
			 provisions
					(A)Chapter
			 35Notwithstanding Additional U.S. note 2 to
			 chapter 35 of the Harmonized Tariff Schedule of the United States (as added by
			 subsection (a)(1)(C) of this section), in the case of any calendar year that
			 includes the effective date described in paragraph (1), the aggregate amount of
			 casein, caseinates, milk protein concentrate, and other casein derivatives
			 entered under subheadings 3501.10.15, 3501.10.65, and 3501.90.65 shall not
			 exceed an amount equal to—
						(i)110
			 percent of the average quantity of such articles imported into the United
			 States during the preceding 3 calendar years, as determined by the Secretary of
			 Agriculture; multiplied by
						(ii)the
			 quotient of—
							(I)the number of
			 calendar days remaining in such calendar year beginning with such effective
			 date; divided by
							(II)365 days.
							(B)Chapter
			 4Notwithstanding Additional U.S. note 27 to
			 chapter 4 of the Harmonized Tariff Schedule of the United States (as added by
			 subsection (b)(1)(B) of this section), in the case of any calendar year that
			 includes the effective date described in paragraph (1), the aggregate amount of
			 milk protein concentrates entered under subheading 0404.90.15 shall not exceed
			 an amount equal to—
						(i)110 percent of the average quantity of such
			 articles imported into the United States during the preceding 3 calendar years,
			 as determined by the Secretary of Agriculture; multiplied by
						(ii)the quotient
			 of—
							(I)the number of
			 calendar days remaining in such calendar year beginning with such effective
			 date; divided by
							(II)365 days.
							3.Compensation
			 authority
			(a)In
			 GeneralIf the provisions of section 2 require, the
			 President—
				(1)may enter into a
			 trade agreement, or enter into negotiations pursuant to an existing trade
			 agreement, with any foreign country or instrumentality for the purpose of
			 granting new concessions as compensation in order to maintain the general level
			 of reciprocal and mutually advantageous concessions; and
				(2)may proclaim such
			 modification or continuance of any general rate of duty, or such continuance of
			 duty-free or excise treatment, or any quantitative limitation, as the President
			 determines to be required or appropriate to carry out any such
			 agreement.
				(b)Limitations
				(1)In
			 generalNo proclamation shall be made pursuant to subsection (a)
			 decreasing any general rate of duty to a rate which is less than 70 percent of
			 the existing general rate of duty.
				(2)Special rule for
			 certain duty reductionsIf the general rate of duty in effect is
			 an intermediate stage under an agreement in effect before August 6, 2002, under
			 section 1102(a) of the Omnibus Trade and
			 Competitiveness Act of 1988 or under an agreement entered into under
			 section 2103 (a) or (b) of the Bipartisan Trade Promotion Authority Act of
			 2002, the proclamation made pursuant to subsection (a) may provide for the
			 reduction of each general rate of duty at each such stage by not more than 30
			 percent of such general rate of duty, and may provide for a final general rate
			 of duty which is not less than 70 percent of the general rate of duty
			 proclaimed as the final stage under such agreement.
				(3)RoundingIf
			 the President determines that such action will simplify the computation of the
			 amount of duty computed with respect to an article, the President may exceed
			 the limitations provided in paragraphs (1) and (2) by not more than the lesser
			 of—
					(A)the difference
			 between such limitation and the next lower whole number, or
					(B)one-half of 1
			 percent ad valorem.
					
